TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00320-CV



                                 John Koo-Hyun Kim, Appellant

                                                  v.

   Austin Community College; Stephen B. Kinslow, as President of Austin Community
   College; Greg Abbott, Attorney General of Texas; Representative Jaime Valdez; and
          Myra McDaniel, as Attorney for Austin Community College, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
       NO. D-1-GN-07-000586, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant John Koo-Hyun Kim filed a notice of appeal, apparently seeking to appeal

from the trial court’s order granting appellees’ motions for a continuance of a June 4, 2007 trial

setting. Because we lack jurisdiction over this interlocutory appeal, we dismiss the cause for want

of jurisdiction. See Tex. R. App. P. 42.3(a).

               Generally, courts of appeals may only exercise jurisdiction over appeals from final

orders or judgments. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (“A judgment

is final for purposes of appeal if it disposes of all pending parties and claims in the record, except

as necessary to carry out the decree.”). There are certain statutory exceptions to this rule, which

explicitly allow interlocutory appeals from non-final orders.        See Tex. Civ. Prac. & Rem.

Code Ann. § 51.014 (West Supp. 2006) (listing permissible interlocutory appeals). An appeal from
a trial court’s granting of a motion for continuance and delay of a trial setting may not be reviewed

by interlocutory appeal. See In re A.J.L., No. 02-04-00050-CV, 2004 Tex. App. LEXIS 4993, at *1

(Tex. App.—Fort Worth, June 3, 2004, no pet) (mem. op.); Lovall v. Yen, No. 14-01-01108-CV,

2002 Tex. App. LEXIS 354, at *1-3 (Tex. App.—Houston [14th Dist.] Jan. 17, 2002, no pet.) (not

designated for publication).

               Appellant seeks to appeal from the trial court’s order granting a continuance to

appellees. We may not consider this complaint in an interlocutory appeal. Therefore, we must

dismiss this cause for want of jurisdiction. See Tex. R. App. P. 42.3(a).



                                              __________________________________________

                                              David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Henson

Dismissed for Want of Jurisdiction

Filed: July 6, 2007




                                                 2